ORDER
WHEREAS, the petitioner, Harlan P. Klein, was indefinitely suspended from the practice of law by order of this court dated July 14, 1989, and
WHEREAS, the petitioner has furnished this court with evidence of his partial compliance with the conditions of reinstatement stated in said order, and
WHEREAS, the petitioner has failed to comply with other conditions of reinstatement stated in said order, specifically, respondent has failed to pay in full the costs and disbursements taxed against him under Rule 24(d), Rules on Lawyers Professional Responsibility.
NOW, THEREFORE, IT IS ORDERED that the petition of Harlan P. Klein for reinstatement to the practice of law hereby is denied.